DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1, 2, 5, 8-19
Withdrawn: 
9-15
Rejected:
1, 2, 5, 8, 16-19
Amended: 
1, 2, 5, 8
New: 
16-19
Independent:
1, 8, 9


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 5, 8, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshidomi et al (US 6,387,540).
Concerning claims 1 and 8, Yoshidomi teaches a core alloy for a heat exchanger component, said core alloy comprising (in wt%):

cl. 1

Yoshidomi
Ni
1.0-1.3

0.05-2.0
Fe
0.3-0.9

0.05-0.8
Si
0.2-0.35

0-1.2
Mg
0.3-0.5

0.03-0.5
Mn

0.1-0.4 (cl. 5)
0.3-1.5

Table 2: instant claims vs. Yoshidomi
which broadly overlaps the ranges of Ni, Fe, Si, and Mg in instant claim 1 and 8. The implied sum of (Ni+Fe) taught by the ranges of 0.05-2.0% Ni and 0.05-0.8% Fe of Yoshidomi, is 0.1-2.8, which broadly encompasses the claimed range of 1.6-1.9% (claims 1, 8) and therefore suggests said limitation. Concerning the amendment to instant claim 1, Yoshidomi does not specify the FeNeAl9 phase amount, the fraction of an Al matrix phase in the alloy, thermal conductivity, or yield strength. However, because Yoshidomi teaches an overlapping Al-Ni-Fe alloy processed as set forth in the instant specification (foundry casting), then substantially the same microstructure (i.e. eutectic FeNiAl9, fraction of Al matrix phase, thermal conductivity, YS) are expected for the Al-Ni-Fe alloy of Yoshidomi, as for the instant invention.
Therefore, it is held that Yoshidomi has created a prima facie case of obviousness of the presently claimed invention. 
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).
	Concerning claim 2 as well as new claim 16, the ranges of Mg, Si, Fe, and Ni meet the instant inequalities (see Table 2 above).
Concerning claim 5 as well as new claims 17-19, Yoshidomi teaches an overlapping range of Mn (see Table 2 above).

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1, 2, 5, 8, 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7-9, 13 of copending Application No. 17/497,751 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 9 of the reference application are drawn to an aluminum alloy with 1.0-1.3% Ni, 0.3-0.9% Fe, ≤0.3% Si, ≤0.3% Mg, 0.1-0.4% Mn, which overlaps or touches the boundary of the claimed alloying ranges (instant claims 1, 2, 5, 8, 16-19). Further, the microstructure features of amended claim 1 are found in the reference application at claim 1. It would have been within the level of one of ordinary skill in the art to have formed the high thermal conductivity alloy of the reference application into a variety of workpieces requiring good mechanical and thermal properties, such as the claimed heat exchanger (instant claim 8).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Amendment/Arguments
7.	In the response filed 11/8/22 applicant amended claims 1, 2, 5, 8, added new claims 16-19, and submitted various arguments traversing the rejections of record. No new matter has been added.
8.	The 112(b) rejections have been overcome.
9.	The 103 rejection in view of WO’415/Liu has been overcome by the amendment. WO’415/Liu does not teach or suggest an aluminum alloy with the claimed minimum yield strength.
10.	Applicant’s argument that the instant claims are allowable because Yoshidomi does not teach or suggest an aluminum alloy with the claimed Ni and Fe range of 1.6-1.9% in combination with a silicon range of 0.2-0.35% has not been found persuasive. As set forth above, Yoshidomi teaches alloying ranges that broadly overlap the claimed ranges. With respect to the overlap, applicant has not clearly shown specific unexpected results with respect to the prior art of record or criticality of the instant claimed range (wherein said results must be fully commensurate in scope with the instantly claimed ranges, etc. see MPEP 716.02 d).
When the Examiner has established a prima facie obviousness, the burden then shifts to the applicant to rebut. In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal may take the form of “a comparison of test data showing that the claimed compositions possess unexpectedly improved properties… that the prior art does not have, that the prior art is so deficient that there is no motivation to make what might otherwise appear to be obvious changes, or any other argument.. that is pertinent.” Id. at 692-93; USPQ2d 1901. Applicant has not clearly shown evidence of unexpected results, with respect to the overlap in alloying ranges taught by the prior art.



Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/GEORGE WYSZOMIERSKI/                                                                                                                Primary Examiner, Art Unit 1733                                                                                        
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        12/2/22